                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 In re:                                 )                  Case No. 17-50236
                                        )                  Chapter 11
 LOUIS ANTHONY TELERICO,                )                  Judge Alan M. Koschik
                                        )
          Debtor.                       )
 _______________________________________)


    CREDITOR UNITED STATES OF AMERICA’S OPPOSITION TO DEBTOR’S
   AMENDED MOTION FOR AUTHORITY TO COMPROMISE CONTROVERSIES
              WITH STIFEL, NICOLAUS & COMPANY, INC.

          Creditor United States of America submits this opposition to the Debtor’s Amended

Motion for Authority to Compromise Controversies with Stifel, Nicolaus & Company, Inc.

(“Stifel”) [Docket No. 171] (“Amended Motion”). As with the original Motion [Docket No.

147], the sole basis for the United States’ opposition is the proposed “avoidance” of Stifel’s liens

on the subject real properties. The primary revisions made to the Motion are that (1) the

proposed “avoidance” no longer purports to be under 11 U.S.C. § 551 “for the benefit of the

Debtor’s estate,” and (2) there is new language stating that “nothing in this [Amended] [M]otion

or any order granting it will impair the rights of the Debtor, the bankruptcy estate, or any other

party in interest to assert or oppose an interest in any property of the estate, which interests, if

any, shall be determined by later order of this Court.” Furthermore, the draft settlement

agreement between the Debtor and Stifel, which is attached as an exhibit to the Amended Motion

(and was not included with the original Motion), specifically refers to avoidance of Stifel’s liens

“under §§ 506, 507 and 544 of the Bankruptcy Code.” When taking into account these changes,

it is unclear whether the Debtor intends to assert that the Stifel liens are being avoided for the

benefit of the estate, which was the basis of the United States’ opposition to the original Motion.




17-50236-amk       Doc 176     FILED 11/05/18        ENTERED 11/05/18 16:13:30             Page 1 of 6
It is also unclear when the Debtor would make this argument, as the additional language

described above could permit the Debtor to raise the avoidance argument at some unspecified

future time. The nature of any settlement, however, should be clarified before it is approved of

by the Court. Here, as before, there is no bona fide avoidance action because the settlement

involves the allowance of the claim of Stifel.

       Therefore, the Amended Motion should be denied, or the settlement should be approved

but properly characterized as one involving the “release” of Stifel’s liens and not involving the

avoidance of any lien, and the proceeds should be distributed to the United States after the

$125,000 is distributed to Stifel.

                                     BACKGROUND FACTS

       A.      Original Settlement Motion

       On September 5, 2018, the Debtor filed the original Motion [Docket No. 147], which

proposed terms of settlement with Stifel regarding its secured claim and its deed of trust. Under

the original proposed settlement, Stifel would receive $125,000 from the sale of the Bristol

Parcel and the Glengarry Parcels.1 In exchange for such payment, “Stifel’s lien on Parcels would

be avoided pursuant to 11 U.S.C. §§ 506(d), 544, and 551 for the benefit of the Debtor’s estate.”

Motion, at p. 11. Furthermore, “Stifel’s lien on the Home is hereby avoided pursuant to 11

U.S.C. § § 506(d), 544 and 551 for the benefit of the Debtor’s estate.” Id.

       The United States filed an opposition to the Motion [Docket No. 161], arguing that, in

substance, the proposed settlement was simply an adjustment to the amount owed by the Debtor,

not the lien, and that the proposed adjustment to Stifel’s claim was not a “transfer avoided,” as




1
 Concurrent with the original Motion, the Debtor filed a motion to sell one of the Glengarry
Parcels for $75,000 [Docket No. 151] (“Sale Motion”).


                                                 2

17-50236-amk      Doc 176      FILED 11/05/18        ENTERED 11/05/18 16:13:30         Page 2 of 6
contemplated by Section 551 (which references the avoidance provisions of Sections 544, 547,

and 548, among others). The United States also argued that no portion of Stifel’s deed of trust is

void under Section 506(d) because there is no “claim against the debtor that is not an allowed

secured claim.” The United States took the position that if the proposed settlement was

approved, the United States, as a perfected secured creditor behind Stifel with respect to the

subject real properties, may be deprived of equity in those properties to which it is entitled if the

settlement is mischaracterized.

       At the October 3, 2018, hearing on the original Motion, the Court agreed with the United

States’ interpretation of the proposed settlement and that Section 551 did not apply to “avoid”

Stifel’s liens. The Court initially denied the Motion, then later in the hearing decided to simply

continue the hearing on the Motion to November 7, 2018, where it will be heard along with

several other matters pending in the main case and adversary proceeding.

       B.      Amended Settlement Motion

       On October 25, 2018, the Debtor filed the Amended Motion. The primary revisions

made to the Motion are that (1) the proposed “avoidance” no longer purports to be under 11

U.S.C. § 551 “for the benefit of the Debtor’s estate” (see p. 4), and (2) there is new language

stating that “nothing in this [Amended] [M]otion or any order granting it will impair the rights of

the Debtor, the bankruptcy estate, or any other party in interest to assert or oppose an interest in

any property of the estate, which interests, if any, shall be determined by later order of this

Court” (see p. 5). Furthermore, the draft settlement agreement between the Debtor and Stifel,

which is attached as an exhibit to the Amended Motion (and was not included with the original

Motion), specifically refers to avoidance of Stifel’s liens “under §§ 506, 507 and 544 of the

Bankruptcy Code.” See Exhibit A to Amended Motion, at ¶¶ 6, 7. Although the proposed order




                                                  3

17-50236-amk      Doc 176      FILED 11/05/18         ENTERED 11/05/18 16:13:30          Page 3 of 6
approving the settlement as amended (which was not included with the original Motion) refers

only to “avoidance” of Stifel’s liens (see p. 5), the proposed order states that “[t]he proposed

compromise with Stifel as described in the proposed settlement agreement attached as Exhibit A

is APPROVED” (see p. 5).

                                           ARGUMENT

       A.      The Amended Motion Still Mischaracterizes the Settlement as “Avoiding”
               Stifel’s Liens.

       Under the Amended Motion, the proposed “avoidance” no longer purports to be under 11

U.S.C. § 551 “for the benefit of the Debtor’s estate.” However, the Amended Motion still refers

to “avoidance” of the Stifel liens, instead of simply characterizing it as a lien release. And there

is new language stating that “nothing in this [Amended] [M]otion or any order granting it will

impair the rights of the Debtor, the bankruptcy estate, or any other party in interest to assert or

oppose an interest in any property of the estate, which interests, if any, shall be determined by

later order of this Court.” Furthermore, the draft settlement agreement between the Debtor and

Stifel, which is attached as an exhibit to the Amended Motion (and was not included with the

original Motion), specifically refers to avoidance of Stifel’s liens “under §§ 506, 507 and 544 of

the Bankruptcy Code.” When taking into account these changes, it is unclear whether the Debtor

intends to assert that the Stifel liens are being avoided for the benefit of the estate, which was the

basis of the United States’ successful opposition to the original Motion. It is also unclear when

the Debtor would make this argument, as the additional language described above could permit

the Debtor to raise the avoidance argument at some unspecified future time. Simply put, the

term “avoided” is vague and may be open to later interpretation by the Debtor that it was

intended to mean avoidance pursuant to Section 551. The term “release” creates fewer

uncertainties in this regard.



                                                  4

17-50236-amk       Doc 176      FILED 11/05/18        ENTERED 11/05/18 16:13:30           Page 4 of 6
          Therefore, the Amended Motion should be denied, or the settlement should be approved

but properly characterized as one involving the “release” of Stifel’s liens and not involving the

avoidance of any lien, and the proceeds should be distributed to the United States after the

$125,000 is distributed to Stifel.

                                          CONCLUSION

          For all of the reasons set forth above, the Amended Motion should be denied. In the

alternative, the Court should approve of the settlement but rule (1) that there is no transfer

avoided, and (2) that the proceeds of sale, after the payment of any reasonable costs of sale and a

distribution of $125,000.00 to Stifel, be distributed to the United States towards its secured

claims.



          DATED: November 5, 2018



                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Tax Division, U.S. Department of Justice


                                                       /s/ Philip Leonard Bednar
                                                       PHILIP LEONARD BEDNAR
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044
                                                       202-307-6415 (v)
                                                       202-514-5238 (f)
                                                       Philip.L.Bednar@usdoj.gov
                                                       WA State Bar No. 41304
                                                       Counsel for Creditor United States of
                                                       America




                                                  5

17-50236-amk        Doc 176     FILED 11/05/18        ENTERED 11/05/18 16:13:30          Page 5 of 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of November, 2018, I electronically filed the

foregoing Creditor United States of America’s Opposition to Debtor’s Amended Motion for

Authority to Compromise Controversies with Stifel, Nicolaus & Company, Inc., with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to the following:


      Todd A. Atkinson tatkinson@ulmer.com
      Bryan J. Farkas bjfarkas@vorys.com, caujczo@vorys.com, mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Stephen R. Franks amps@manleydeas.com
      Bryan T. Kostura bkostura@mcglinchey.com, hhines@mcglinchey.com,
       jlucas@mcglinchey.com
      Allison Manayan amanayan@portageco.com
      Michael J. Occhionero mjocolpa@sbcglobal.net
      James W. Sandy jsandy@mcglinchey.com, hhines@mcglinchey.com
      Richard P. Schroeter rschroeter@amer-collect.com, sallman@amer-collect.com,
       HouliECF@aol.com, jvaughan@amer-collect.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      David J. Sternberg djsternberg@ameritech.net
      Joshua Ryan Vaughan jvaughan@amer-collect.com, sallman@amer-collect.com,
      Steven L. Wasserman swasserman@westonhurd.com, specek@westonhurd.com
      Maria D. Giannirakis maria.d.giannirakis@usdoj.gov


                                             /s/ Philip L. Bednar

                                             PHILIP L. BEDNAR
                                             Trial Attorney
                                             United States Department of Justice, Tax Division




                                                6

17-50236-amk     Doc 176      FILED 11/05/18        ENTERED 11/05/18 16:13:30          Page 6 of 6
